Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: the cited prior art of record, either singly or in proper
combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“a conductive material extending through the dielectric structure, wherein a width of a middle portion of the conductive material level with the middle layer of the dielectric structure is less than a width of a bottom portion of the conductive material level with the bottom layer of the dielectric structure”.
Claims 2-9 and 21 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 10: the cited prior art of record, either singly or in proper
combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“wherein the conductive material has a width decreasing from a bottom level of

Claims 11-16 depend from claim claim10 and therefore, are allowed for the same reason as claim 10.

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“wherein a density of the second dielectric layer is greater than a density of the first dielectric layer;
a third dielectric layer over the second dielectric layer, 
wherein a density of the third dielectric layer is greater than a density of the second dielectric layer; and 
a conductive material extending through the first, second, and third dielectric layers and above the gate structure”.
Claims 18-20 depend from claim 17, and therefore, are allowed for the same reason as claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826